Locher, J.,
concurring. Although I applaud Judge Keefe’s exemplary career and dedication to the highest ideals of the judiciary, and am confident that Judge Keefe’s ability will be recognized through assignment after his retirement, I am compelled to support the majority opinion herein.
As age seventy inexorably overtakes a sitting judge, the process inescapably causes the jurist to wonder, to ask, to introspect and to sense a vague disquiet. During this process the judge feels demeaned, ever so slightly, in the thought that society is no longer concerned with the sacrifices the judge has made for it.
These concerns should not trouble relator because they are totally ir-revelant to him, his vitality and his dedication. The devotion is unquestionably present.
This court takes full judicial notice that Judge John W. Keefe’s career is replete with industry, honesty, fairness and ability.
*168Indeed, it is my fervent hope that Judge Keefe will serve for many more years by assignment and thereby further his already significant impact upon Ohio’s judicial values. Ohio cares, and I care, that the sacrifices and dedication of its senior judges will be remembered, and the wealth of talent and experience will not go unrewarded and unnoticed.